Title: General Orders, 20 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown May 20th 1777.
Alexandria.Bedford.


Valentine Peers Esqr. is appointed Brigade Major, to Brigadier Genl Weedon; and is to be respected, and obeyed as such.
Lewis Woodruff Esqr: is appointed a Deputy Muster Master.
Colonels, and Commanding Officers of Battalions, and Corps, must cause their regimental Paymasters, to make up their pay-abstracts to the 30th day of April, inclusive, and order them to attend, at the Pay Master General’s office for the money—They must be examined, and signed by their respective commanding officers, and Brigadiers, who will diligently compare them with the daily, and weekly, regimental Returns, and certify them—The Company-Abstracts must be delivered in, to the Pay Master General, with the regimental abstracts.

That the great and necessary purpose, of adjusting the rank, of all the officers, in the American Army, may be effected with expedition—His Excellency the Commander in Chief, is pleased to order, that the Field Officers of each Continental Battalion, do immediately examine, into the present rank, and hear the pretensions thereto, of all their Captains and Subalterns, settle them, where they can, to the satisfaction of all the Gentlemen concerned; & make a full, & fair report, of all their proceedings to the Brigadier commanding their brigade: And that the Brigadiers, with the assistance of the Field Officers, in their brigade, do, upon the receipt of such reports, proceed to adjust the rank of all the officers in their seperate brigades, and make a full, and fair report of their proceedings, to the Major Genl commanding their division: That should there be any instance of dissatisfaction in the officers, with the determination of their Field Officers, they be immediately enumerated, by such Field Officers, and parties complaining, with all their attendant circumstances, and reported to their respective Brigadiers; who shall call before them all the parties interested, inquire into their claims, and (if they cannot be settled to general satisfaction) make a special, and particular report, to their Major Generals—Upon receipt of which several reports, a board of officers will take a dispasionate, comparative view of the whole, and determine the rank in the army: Until which time, it is expected, the service will not be injured by disputes about rank, but that every officer will, by an emulous discharge of his duty, recommend himself to his Country, and to the promotion he thinks himself intitled to.
